AMENDMENT NO. 1
TO THE
SUPPLEMENTAL RETIREMENT PLAN
FOR EMPLOYEES OF
WEBSTER BANK

The Supplemental Retirement Plan for Employees of Webster Bank, as amended and
restated effective as of January 1, 2003, is hereby amended as follows:

(1) Effective as of January 1, 2004, subparagraph (1) of the third paragraph of
the section of the Plan entitled “General” is amended to read as follows:



  (1)   a supplemental retirement income which equals the following:



  (A)   with respect to all eligible employees other than the Chairman and Chief
Executive Officer of the Bank and the President of the Bank who are in office on
January 1, 2004, the excess of: (i) a retirement benefit payable in accordance
with the terms of the Pension Plan, but determined: (A) without regard to the
limitations of Section 415 of the Internal Revenue Code of 1986, as amended (the
“Code”); (B) without regard to the limitations of Code Section 401(a)(17); and
(C) based on a definition of compensation that includes all of the employee’s
bonuses; over (ii) the retirement benefit actually provided by the Pension Plan;
and



  (B)   with respect to the Chairman and Chief Executive Officer of the Bank and
the President of the Bank who are in office on January 1, 2004, the excess of:
(i) a retirement benefit equal to 60% of his high five year average
compensation, pro rated for termination of employment prior to age 65 and
determined: (A) without regard to the limitations of Code Section 415; (B)
without regard to the limitations of Code Section 401(a)(17); and (C) based on a
definition of compensation that includes all of the employee’s bonuses; over
(ii) the sum of: (A) the retirement benefit actually provided by the Pension
Plan; (B) projected Social Security retirement benefits commencing at age 65;
and (C) any retirement benefits payable under a prior employer’s defined benefit
pension plan;

and

(2) Effective as of January 1, 2004, Section 2 of Article II of the Plan is
amended to read as follows:

Section 2. Amount of Supplemental Retirement Income.

(a) This Section 2(a) of Article II applies to all eligible Employees other than
the Chairman and Chief Executive Officer of the Bank and the President of the
Bank who are in office on January 1, 2004:

(i) The monthly amount of Supplemental Retirement Income payable to such an
eligible Employee will be the excess, if any, of: (A) the Employee’s adjusted
monthly retirement income, as determined under Section 2(a)(ii) of Article II;
over (B) the Employee’s actual monthly retirement income under the Pension Plan.

(ii) For purposes of Section 2(a)(i)(A) of Article II, an Employee’s adjusted
monthly retirement income shall be computed by using the applicable formula set
forth in the Pension Plan, except that:

(A) the applicable formula set forth in the Pension Plan shall be applied
without regard to the limitations on benefits of Section 415 of the Code;

(B) the applicable formula set forth in the Pension Plan shall be applied
without regard to the limitations on compensation of Section 401(a)(17) of the
Code; and

(C) the applicable formula set forth in the Pension Plan shall be applied by
reference to the definition of compensation set forth in Section 2(c) of
Article II.

The adjustments to the applicable formula set forth in the Pension Plan which
are described in this Section 2(a)(ii) of Article II shall apply to all of the
Employee’s years of service, including any years of service performed prior to
the effective date of the Supplemental Plan or any amendment thereof.

(b) This Section 2(b) of Article II applies to the eligible Employees who are
the Chairman and Chief Executive Officer of the Bank and the President of the
Bank who are in office on January 1, 2004:

(i) The monthly amount of Supplemental Retirement Income payable to such an
eligible Employee will be the excess, if any, of: (A) the Employee’s targeted
monthly retirement income (as determined under Section 2(b)(ii) of Article II);
over (B) the sum of: (1) the Employee’s actual monthly retirement income under
the Pension Plan; (2) the Employee’s projected monthly Social Security
retirement benefits commencing at age 65; and (3) the monthly retirement
benefits payable under any defined benefit pension plan maintained or previously
maintained by a prior employer of the Employee.

(ii) For purposes of Section 2(b)(i)(A) of Article II, an Employee’s targeted
monthly retirement income is a monthly benefit commencing on the Employee’s
normal retirement date and payable as a ten year certain annuity equal to:
(A) 60%, multiplied by (B) the ratio (but not greater than one) of the number of
the Employee’s years of vesting service as of the date of his termination of
employment to the number of years of vesting service that the Employee would
have had if his termination of employment had occurred on his normal retirement
date; and multiplied further by (C) the Employee’s high five year average
monthly compensation (as determined under Section 2(b)(iii) of Article II). For
purposes of this Section 2(b)(ii) of Article II, years of vesting service and
normal retirement date shall be determined under the terms of the Pension Plan.

(iii) For purposes of Section 2(b)(ii)(C) of Article II, an Employee’s high five
year average monthly compensation equals one-twelfth of the average of the
Employee’s annual compensation (as determined under Section 2(c) of Article II)
for the five consecutive calendar years which produce the highest such average.

(iv) For purposes of Section 2(b)(ii) of Article II, an Employee’s targeted
monthly retirement income shall be computed without regard to the limitations on
benefits of Section 415 of the Code and without regard to the limitations on
compensation of Section 401(a)(17) of the Code.

(c) In computing an Employee’s adjusted monthly retirement income under Section
2(a) of Article II and an Employee’s targeted monthly retirement income under
Section 2(b) of Article II, the Employee’s compensation shall be calculated as
follows:

(i) the Employee’s compensation shall be determined in accordance with the terms
of the Pension Plan (including any amounts contributed at the election of the
Employee to the 401(k) Plan, to an employee benefit plan under an arrangement
described in Section 125 of the Code or to a qualified transportation fringe
benefit plan described in Section 132(f)(4) of the Code, and excluding any
income realized in connection with stock options or restricted stock, taxable
fringe benefits, nondeductible moving expenses, and the taxable cost of group
term life insurance); but

(ii) 100% of any bonuses paid to the Employee under the terms of the annual
incentive plans maintained by the Bank, the Corporation or an Affiliate for the
benefit of the Employee shall be included.

If an Employee elects to defer all or any portion of his or her bonus, such
deferred bonus shall nevertheless be included in the Employee’s compensation
during the calendar year in which it would have been paid to the Employee but
for the deferral election.

(d) For purposes of calculating the monthly amount of an Employee’s Supplemental
Retirement Income pursuant to Section 2(a) of Article II, an Employee’s adjusted
monthly retirement income as determined under Section 2(a)(ii) of Article II and
actual monthly retirement income under the Pension Plan shall each be based upon
the actuarially equivalent ten year certain annuity form of payment commencing
at normal retirement date (as determined under the terms of the Pension Plan).

For purposes of calculating the monthly amount of an Employee’s Supplemental
Retirement Income pursuant to Section 2(b) of Article II, an Employee’s targeted
monthly retirement income as determined under Section 2(b)(ii) of Article II,
actual monthly retirement income under the Pension Plan and projected monthly
Social Security retirement benefits commencing at age 65 shall each be based
upon the actuarially equivalent ten year certain annuity form of payment
commencing at normal retirement date (as determined under the terms of the
Pension Plan). However, the monthly retirement benefits payable under any
defined benefit pension plan maintained or previously maintained by a prior
employer of the Employee shall be used unadjusted in calculating the Employee’s
Supplemental Retirement Income, and shall not be actuarially adjusted to reflect
a ten year certain annuity form of payment commencing at normal retirement date.

Actuarial equivalence shall be determined by applying the actuarial factors set
forth in the Pension Plan.

(e) Notwithstanding the provisions of Section 2(d) of Article II, an Employee
may elect to receive his or her Supplemental Retirement Income in any optional
form of benefit available under the Pension Plan (other than as a lump sum). The
monthly amount of Supplemental Retirement Income which such Employee would
otherwise have received under the Supplemental Plan shall be adjusted by
applying the same actuarial factors used in the Pension Plan in connection with
such optional form of benefit. In addition, if the optional form of benefit
elected by the Employee provides a survivor’s benefit, the calculation of the
monthly amount of Supplemental Retirement Income shall be based upon the
Beneficiary named by the Employee under the Supplemental Plan.

(f) Notwithstanding the provisions of Section 2(d) and Section 2(e) of
Article II, if an Employee is entitled to receive a Supplemental Retirement
Income under Section 2(b) of Article II and the Employee’s employment is
involuntarily terminated following a change in control (as defined for purposes
of any change in control or employment agreement entered into between the
Employee and the Bank or any Affiliate of the Bank), then:

(i) the Employee’s targeted monthly retirement income (as determined under
Section 2(b)(ii) of Article II) shall be calculated by taking into account the
service which the Employee would have performed, and the compensation which the
Employee would have received, if he had remained actively employed during the
period of time in which he is entitled to receive severance benefits under the
terms of such change in control or employment agreement;

(ii) the ratio in Section 2(b)(ii)(B) of Article II shall be deemed to equal one
if the Employee has more than twenty-five (25) years of vesting service as of
the date of his termination of employment; and

(iii) the excess of the Supplemental Retirement Income that the Employee would
be entitled to receive by applying the provisions of Section 2(f)(i) and
Section 2(f)(ii) of Article II over the Supplemental Retirement Income that the
Employee would be entitled to receive without regard to the provisions of
Section 2(f)(i) and Section 2(f)(ii) of Article II will be paid to the Employee
in an actuarially equivalent single lump sum as soon as possible following the
change in control. The Supplemental Retirement Income that the Employee would be
entitled to receive without regard to the provisions of Section 2(f)(i) and
Section 2(f)(ii) of Article II will be paid to the Employee in accordance with
the remaining provisions of this Article II. For purposes of this
Section 2(f)(iii) of Article II, actuarial equivalence shall be determined by
applying the actuarial factors set forth in the Pension Plan.

(g) If an Employee dies after having commenced to receive his or her
Supplemental Retirement Income and the form of payment elected by the Employee
provides for the payment of a survivor’s benefit, such survivor’s benefit shall
be payable in accordance with the form of benefit, and to the Beneficiary,
elected by the Employee.

If an Employee dies prior to having commenced to receive his or her Supplemental
Retirement Income and while in the service of the Bank, the Corporation or an
Affiliate, and if such Employee’s survivor is eligible to receive a survivor’s
benefit under the Pension Plan, then a Supplemental Retirement Income shall be
payable to the surviving Spouse of the Employee (if he or she was married at the
time of death) or to the surviving Beneficiary of the Employee (if he or she was
not married at the time of death). The monthly amount of such Supplemental
Retirement Income shall be calculated in the same manner and by applying the
same actuarial factors as the pre-retirement survivor’s benefit is calculated
under the Pension Plan.

(3) Effective as of January 1, 2004, Section 4(c) of Article II of the Plan is
amended to read as follows:

(c) A Supplemental Retirement Income shall be subject to the same actuarial
adjustments, and shall be subject to all of the same conditions, privileges and
restrictions, as are applicable to benefits payable in the same form and at the
same time to an Employee (or to the survivor of an Employee) under the Pension
Plan. In particular, if an Employee (or the survivor of an Employee) commences
to receive a Supplemental Retirement Income prior to the Employee’s normal
retirement date (as defined under the terms of the Pension Plan), the
Supplemental Retirement Income shall be actuarially reduced to reflect the early
commencement of the benefit in accordance with the actuarial factors and other
provisions of the Pension Plan; provided, however, that in adjusting the
Supplemental Retirement Income payable under Section 2(b) of Article II to
reflect the early commencement of the benefit: (i) first, calculate the excess,
if any, of: (A) the Employee’s targeted monthly retirement income (as determined
under Section 2(b)(ii) of Article II); over (B) the sum of: (1) the Employee’s
actual monthly retirement income under the Pension Plan and (2) the Employee’s
projected monthly Social Security retirement benefits commencing at age 65;
(ii) second, adjust the amount in subsection (i) in order to reflect the early
commencement of the benefit in accordance with the actuarial factors and other
provisions of the Pension Plan; and (iii) third, offset the result in subsection
(ii), on a dollar for dollar basis, by the monthly retirement benefits payable
under any defined benefit pension plan maintained or previously maintained by a
prior employer of the Employee.

(4) All section numbers and cross references thereto are appropriately amended
to effectuate the intention of the foregoing amendments.

Dated at Waterbury, Connecticut the            day of      , 20 .

     
ATTEST:
  WEBSTER BANK
 
   
     
  By     
 
   
Its Secretary
  Title:
 
   

